PER CURIAM:
James David Case, as personal representative of the estate of his son, David Scott Case, appeals the magistrate judge’s order * granting summary judgment to Officer M.C. Stewart and Gaston County, North Carolina, on Case’s claims under 42 U.S.C. § 1983 (2000) and state law. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. See Case v. Stewart, No. 3:03-cv-00388, 2007 WL 37741 (W.D. N.C. Jan. 4, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to exercise of jurisdiction by a U.S. magistrate judge. See 28 U.S.C. § 636(c) (2000).